DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claim of priority to provisional patent application 62/786739 is acknowledged.

Status of the Claims
The status of the claims as of the response filed 2/8/2022 is as follows: Claims 6-13, 20-21, 23-37, and 40-41 are cancelled. Claims 14, 16-17, 22, and 38-39 are currently amended. Claims 1-5, 15, and 18-19 are original. Claims 42-68 are new. Claims 1-5, 14-19, 22, 38-39, and 42-68 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/1/2020, 1/27/2021, 5/14/2021, and 11/16/2021 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 14-19, 22, 38-39, and 42-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-5, 14-19, 22, 38-39, and 42-50 are directed to a method (i.e. a process), claims 51-63 are directed to a system (i.e. a machine), and claims 64-68 are directed to a computer program product (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing personal behavior. Specifically, the claim recites: 
1) selecting a cohort of patients comprising a plurality of patients; 
2) calculating an average survival rate for the cohort of patients; 
3) selecting a plurality of clinical or molecular characteristics associated with the cohort of patients; 
4) for each characteristic of the plurality of characteristics: 
a) identifying a plurality of data values associated with the characteristic, 
b) for each data value of the plurality of data values associated with the characteristic: 
i) dividing the cohort of patients into a first subgroup and a second subgroup of the plurality of patients based on whether each patient of the plurality of patients survived during an outlier time period, and 
ii) determining a difference between a number of patients in the first subgroup and the second subgroup, and 
c) selecting a data value that results in the difference that is a largest difference between a number of patients in the first subgroup and the second subgroup; 
5) creating a new node of a tree structure based on the data value that results in the largest difference between the number of patients in the first subgroup and the second subgroup; 
6) creating a first branch from the new node based on the first subgroup; 
7) creating a second branch from the new node based on the second subgroup; 
8) for each of the first branch and the second branch, repeating steps of 4) b) i-ii), 4) c), and 5) based on patients in the first subgroup and the second subgroup, respectively, until either: a maximum number of nodes or branches has been created, or a node contains fewer than a minimum number of patients; and 
9) identifying at least one node containing an outlier group of patients.  
Each of these steps, when considered as a whole, describe the management of personal behavior because they represent a series of instructions that a person could follow to create a decision tree based on patient cohort data to categorize various patients. For example, a user could perform such a method by obtaining patient data and performing various calculations and data manipulations to manually generate (e.g. by drawing) a classification tree with many nodes and branches that split patient cohorts into smaller subgroups based on characteristics that provide the largest discriminating effects and ultimately determining a terminal node that represents a group of outlier patients. Independent claims 51 and 64 recite substantially similar steps to claim 1 and are also found to recite an abstract idea in the form of a certain method of organizing human activity under the above analysis. 
Dependent claims 2-5, 14-19, 22, 38-39, 42-50, 52-63, and 65-68 inherit the limitations that recite an abstract idea from their dependence on claims 1, 51, or 64, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, each of these claims recite further limitations that, under their broadest reasonable interpretations, merely further limit or describe the method of organizing human activity of the independent claims. 
Specifically, claims 2-3, 52-53, and 65-66 describe selecting a cohort of patients having a particular condition such as a disease, which a human actor would be capable of selecting or considering. 
Claims 4, 22, 38, 42-43, 54, 56, and 67 describe types of characteristics and values that can be selected for consideration as branching nodes in the decision tree generation method, which a human actor would be capable of considering. 
Claim 5, 55, and 68 describe a mathematical operation to determine the difference between a number of patients in a first group and a second group that a human actor would be capable of calculating when examining each selected characteristic as a branching node. 
Claim 14 describes a method of analyzing patient co-occurrence and similarities in the terminal nodes after completion of the decision tree and generating a database of patient-patient similarity metrics, which a human actor would be capable of performing by analyzing patients sorted into each node of the decision tree for similarities with other patients of the overarching cohort. 
Claim 15 describes use of a cluster plot to display the similarity metrics, which a human actor could generate manually (e.g. by drawing) for a visualization of their analysis. 
Claim 16 recites displaying various data associated with some of the steps of the independent claims in order to identify at least one feature, which a human actor could achieve by writing down their process and identifying features utilized in any of the branching node analysis steps. 
Claim 17 describes determining a similarity metric for a new patient outside the initial cohort by matching the new patient in the generated decision tree to identify a treatment for the new patient, which a human actor could achieve by obtaining new patient data and following the appropriate branches of the generated decision tree to identify an appropriate terminal node associated with a treatment.
Claims 18-19 describe processing the database of patient-patient similarity metrics with a dimensionality reducing algorithm to identify a cohort of patients with a shared feature of a certain type, which a human actor could achieve by running through their list of patients with similarities and eliminating those who don’t share a particular characteristic.
Claim 39 describes transmitting information to a clinician indicating potential treatment outcomes for a given patient based on their information, which a human actor could achieve by analyzing where a new patient would land in the decision tree based on their patient information and communicating the findings to the patient’s clinician to indicate that similar treatments as those tried for a group of prior patients might be appropriate for the new patient given their similarities. 
Claims 44-50 and 57-63 recite generating visual representations of the outlier group relative to one or more other groups of patients in various manners, which a human actor could achieve by drawing, graphing, or otherwise visually representing an outlier group (e.g. as a radar plot with various indicators). 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, the independent claims do not include additional elements that integrate the abstract idea into a practical application. Claim 1 does not include any additional elements beyond the abstract idea, while claim 51 recites the additional element of a computer system including a processing device configured to perform the functions and claim 64 recites the additional element of a computer program product including instructions for use with a computer system including a processing device such that the processing device is caused to perform the functions of the claim. These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic/automated environment). 
Further, use of a computer system with a processing device to implement instructions to perform the functions of the invention amount to the words “apply it” with a computer because otherwise-abstract steps are being performed via computing elements recited at a high level of generality such that the human task is automated. Accordingly, each claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-5, 14-19, 22, 38-39, 42-44, 47-50, 52-57, 60-63, and 65-68 is also not integrated into a practical application under a similar analysis as above because no new additional elements are introduced and each function is achieved with the same high-level computing elements as the independent claims. Claims 45-46 and 58-59 introduce the additional elements of a user interface for displaying various regions and presenting user-selectable options for modifying the visual representation. This additional element appears to nominally obtain input from a user to control the display of information relating to the main analysis steps of the invention, such that its use is considered insignificant extra-solution activity because it merely provides nominal data gathering and data outputting functions that allow for the display of information, similar to the printing of a report as outlined in MPEP 2106.05(g). 
Accordingly, the additional elements of claims 1-5, 14-19, 22, 38-39, and 42-68 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processing device executing instructions from a computer program product to perform the selecting, calculating, selecting, identifying, dividing, determining, selecting, creating, creating, creating, identifying, etc. steps of the invention amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [00292]-[00304] of Applicant’s specification, where an exemplary computer system is described in generic terms for implementing the method of the invention. See specifically the emphasized portions of the following paragraphs:
[00295]: “Processing device 3402 represents one or more general-purpose processing devices such as a microprocessor, a central processing unit, or the like.”
 [00302]: “The present disclosure also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the intended purposes, or it may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but not limited to, any type of disk… or any type of media suitable for storing electronic instructions, each coupled to a computer system bus.”
[00460]: “The algorithms and displays presented herein are not inherently related to any particular computer or other apparatus. Various general purpose systems may be used with programs in accordance with the teachings herein.” 
From this disclosure, one of ordinary skill in the art would understand that any generic computing system with a processor executing instructions stored in memory could be utilized to implement the invention. Further, this combination of elements is disclosed as a known arrangement that is not unique to Applicant’s invention and thus does not provide an inventive concept. 
Further, the use of a user interface to display data and receive user selections to modify data displays as in claims 45-46 and 58-59 amounts to insignificant extra-solution activity because it allows for nominal data gathering and display functions, as explained above. In addition, user interfaces used for these purposes are well-understood, routine, and conventional in the art, as evidenced by at least [0041]-[0043] of Bertiger et al. (US 20190250975 A1); [0061] of Dutkowski et al. (WO 2016118771 A1); and [0090] & [0096] of Arning et al. (US 20020049740 A1). 
Thus, when considered as a whole and in combination, claims 1-5, 14-19, 22, 38-39, and 42-68 are not patent eligible. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The searched prior art fails to expressly teach or suggest, either alone or in combination, each and every feature of the independent claims. In particular, the prior art fails to teach each and every feature of step 4), directed to dividing the selected cohort of patients into a first subgroup and a second subgroup based on whether each patient of the plurality of patients survived during an outlier time period for each possible data value of each characteristic of the selected plurality of clinical or molecular characteristics, determining a difference between a number of patients in the first subgroup and the second subgroup, and selecting a data value that results in the difference that is a largest difference between a number of patients in the first subgroup and the second subgroup as a node splitting criterion. 
The closest identified related art includes:
- Arning et al. (US 20020049740 A1), disclosing methods and systems for detecting deviation sets in a plurality of selected records by constructing a classification tree that splits the data into subsets based on purity criteria evaluated for a plurality of selected characteristics. This reference fails to explicitly disclose application of the system to a patient cohort survival analysis implementation such that nodes are split based on the greatest difference between subgroups of patients based on whether they survived during an outlier time period or not.
- Bertiger et al. (US 20190250975 A1), disclosing methods for detecting anomalies in a cohort of records by training a decision tree to partition the records based on comparison to an average outcome of interest and identify outliers using z-score analyses for output to a user on an interface. This reference fails to explicitly disclose the programming details of how nodes are partitioned as well as application of the system to a patient cohort survival analysis implementation such that nodes are split based on the greatest difference between subgroups of patients based on whether they survived during an outlier time period or not.
- Chu et al. (US 20140279775 A1), disclosing techniques for presenting insight into classification trees and detecting one or more outlier nodes in the tree for presentation to a user. This reference also contemplates analysis of a survival outcome as in Fig. 1, but it is not suggested to utilize a survival metric for the identification of outliers in a medical context as required by the claim. It also fails to explicitly disclose programming details of tree creation and how nodes are partitioned as well as application of the system to a patient cohort survival analysis implementation such that nodes are split based on the greatest difference between subgroups of patients based on whether they survived during an outlier time period or not.
- Kamath et al. (US 20030061228 A1), disclosing a data mining decision tree system that identifies anomalies in data files and determines the best manner to split the data into subsets according to some criterion. This reference fails to explicitly disclose application of the system to a patient cohort survival analysis implementation such that nodes are split based on the greatest difference between subgroups of patients based on whether they survived during an outlier time period or not.
- Matyska et al. (US 20200334228 A1), disclosing a system for detecting anomalies in a set of data records that can utilize recursive binary tree construction methods to isolate and identify record instances closest to the root node (representing outlier instances because they are more easily separable from the bulk of the “normal” data) by random analysis of each of the nominal input attributes as splitting nodes. Though this reference contemplates analysis of medical data associated with claims (see [0036]), it fails to explicitly disclose application of the system to a patient cohort survival analysis implementation such that nodes are split based on the greatest difference between subgroups of patients based on whether they survived during an outlier time period or not.
- Carrasquinha et al. (Reference V on Pg 2 of the accompanying PTO-892), disclosing well-known survival analysis techniques that identify individuals whose survival time is unexpectedly short or long based on their input profile attributes which is advantageous to facilitate detection of new prognostic factors. This reference fails to explicitly disclose any tree-based outlier detection methods (i.e. it does not include programming steps for recursively generating a decision tree), nor does it suggest the optimization of a splitting criterion for a patient cohort based on the largest difference in patient numbers between survival and non-survival subgroups for an outlier period of time. 
- Ture et al. (Reference X on the accompanying PTO-892), disclosing various tree construction methods for facilitating patient survival analysis. This reference fails to explicitly disclose optimization of a splitting criterion for a patient cohort based on the largest difference in patient numbers between survival and non-survival subgroups for an outlier period of time. 
- Al-Nachawati et al. (Reference U on Pg 2 of the accompanying PTO-892), disclosing a method of tree-structured analysis of survival data for a cohort of patients at risk for HIV by splitting attribute nodes based on statistical significance. This reference fails to explicitly disclose optimization of a splitting criterion for a patient cohort based on the largest difference in patient numbers between survival and non-survival subgroups for an outlier period of time. 
- Jin et al. (Reference U on Pg 1 of the accompanying PTO-892), disclosing a method of tree-structured analysis of survival data for a cohort of patients that uses a node splitting criteria based on variance and degree of separation of the child nodes. This reference fails to explicitly disclose optimization of a splitting criterion for a patient cohort based on the largest difference in patient numbers between survival and non-survival subgroups for an outlier period of time. 
Other references relevant to Applicant’s invention include Negassa et al. (Reference V on Pg 1 of the accompanying PTO-892) and Dean (Reference W on the accompanying PTO-892), but these references similarly fail to teach or suggest, either alone or in combination, each and every feature of the independent claims. 
In summary, generalized decision tree construction methods and systems are known in the art, as are methods of patient survival analysis to identify outliers based on various statistical modelling techniques, including the generation of tree structures based on splitting criteria like purity and degree of separation. However, none of the prior art suggests or renders obvious the specific methods of step 4) of the independent claim, whereby each possible data value for each selected clinical or molecular characteristic is evaluated as a splitting criteria for generating a node of a decision tree specifically based on determining the data value that results in the largest difference between number of patients in two subgroups that survived during an outlier time period or not. Accordingly, though many aspects of independent claims 1, 51, and 64 are disclosed in the prior art, it would not have been obvious to one of ordinary skill in the art to combine the features into the invention disclosed therein and they are found to recite allowable subject matter, as are the claims depending therefrom. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./             Examiner, Art Unit 3626                                                                                                                                                                                           

/CHRISTOPHER L GILLIGAN/             Primary Examiner, Art Unit 3626